Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation with Mr. Young on 01/28/22 based on a telephonic interview conducted on 01/24/22. 

The application has been amended as follows: 

1.         (Currently Amended)   A network system providing enhanced operation for an electrically controlled irrigation system comprising:
a second controller coupleable to a second positioning receiver, the second controller operable to:
receive from the second positioning receiver a second plurality of location coordinate values estimating the location of a second station;

receive a third plurality of location coordinate values; 
store a current drive value determined from the first plurality of location coordinate values, the second plurality of location coordinate values, and basis location data, wherein the drive value is determined from a distance estimate of the second station from a point along a reference line from the location indicated by the third plurality of location coordinate values to a location indicated by the first plurality of location coordinate values; and
provide a drive signal over a drive signal interface coupled to a motor at the second station wherein the controller initiates motor drive when the current drive value exceeds a first threshold.
3.         (Withdrawn)   
4.         (Currently Amended) The network system of claim 1
8.         (Currently Amended) A computerized method performed by an electronically controlled irrigation system comprising:

receiving from a first controller coupled to a first positioning receiver, a first plurality of location coordinate values estimating the location of a first station; 
receiving a third plurality of location coordinate values;
storing at a second controller of a second station a current drive value determined from the first plurality of location coordinate values, the second plurality of location coordinate values, and the third plurality of location coordinate values, wherein the drive value is determined from a distance estimate of the second station from a point along a reference line from the location indicated by the third plurality of location coordinate values to a location indicated by the first plurality of location coordinate values; and 
providing a drive signal over a second drive signal interface coupled to a motor at the second station wherein a controller initiates motor drive when the current drive value exceeds a first threshold.
10.       (Withdrawn)   
11.       (Currently Amended) The method of claim 8

a first station proximate to a first tower comprising:
a first controller, coupleable to a first positioning receiver, the first controller operable to receive a first plurality of location coordinate values estimating the location of the first station, the first controller having a first drive signal interface coupleable to a first motor, the first controller operable to selectively apply a first drive signal over the first drive signal interface;
a second station proximate to a second tower, coupled to the first station, the second station comprising:
a second controller, coupleable to a second positioning receiver, the second controller operable to: 
                        receive from the second positioning receiver a second plurality of location coordinate values, 
store a current drive value at the second station, the current drive value determined from the first plurality of location coordinate values, the second plurality of location coordinate values, and a third plurality of location coordinate values, wherein the drive value is determined from a distance estimate of the second station from a point along a reference line from the location indicated by the third plurality of location coordinate values to a location indicated by the first plurality of location coordinate values; and

14.       (Withdrawn)   
15.       (Currently Amended) The network system of claim 12


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
   storing at a second controller of a second station a current drive value determined from the first plurality of location coordinate values, the second plurality of location coordinate values, and the third plurality of location coordinate values, wherein the drive value is determined from a distance estimate of the second station from a point along a reference line from the location indicated by the third plurality of location coordinate values to a location indicated by the first plurality of location coordinate values, in combination with the claim as a whole.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117